DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 07/08/22 with respect to the rejection of claims 1 and 5 have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn. However, a new rejection is being made under 35 U.S.C. 103 as being unpatentable over Grill in view of Boveja and further in view of Zhu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No 2013/0218239 granted to Grill et al (hereinafter “Grill”) in view of U.S. Patent Application Publication No 2006/0004423 granted to Boveja et al (hereinafter “Boveja”) and further in view of U.S. Patent Application Publication No 2014/0243924 granted to Zhu et al (hereinafter “Zhu”).
In reference to claims 1 and 5, Grill discloses an implantable stimulation system comprising: a neurostimulator having a housing that is sized and shaped to be implanted in the head or neck; and at least one stimulation lead that can be connected to the neurostimulator, the lead having one or more electrode contacts, wherein the neurostimulator is capable of providing a selectable stimulus frequency in at least the range from about 100 Hz to about 4.8 kHz [e.g. 0046-0048, 0087, Figure 1]. Grill, however, does not specifically refer to the head or neck as being the area of implantation. Boveja states the implantation site to be the head or neck [e.g. 0002, 0116, 0179]. Zhu further discloses the contacts being implanted in the brain [e.g. 0036]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Grill to include the implantation site of the head or neck as taught by Boveja as well as directly in the brain as taught by Zhu since such a modification would provide the predictable results of effective neurostimulation. 
In reference to claims 2-4 and 6-8, Grill as modified by Boveja and Zhu disclose a neurostimulator but fail to specifically discloses a frequency range from about 500 – 4.8 Hz, 100 – 1 kHz, or 100 – 500 Hz. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792